Appellant insists that we were wrong in holding admissible the testimony of the sheriff as to the result of a search of his car. The matter has been again examined. Every reason advanced in our original opinion for holding the testimony not improperly received, seems well supported. It is the settled law of this State that testimony on a given point admitted over objection, will not be cause for reversal if the same or similar testimony be admitted without *Page 449 
objection. Two or three other witnesses testified to the same facts as did the sheriff. No objection was made to their testimony.
The sheriff testified that before he made any search of the car he was told, and also observed, — that liquor was in the car. In such case he had the right to search the car.
The motion for rehearing will be overruled.
Overruled.